J-S59017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 WELLS FARGO BANK, N.A.                   :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 THOMAS E. DOUGHTY                        :
                                          :
                    Appellant             :    No. 1169 EDA 2018

              Appeal from the Order Entered March 12, 2018
  In the Court of Common Pleas of Chester County Civil Division at No(s):
                             2014-02037-RC


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY LAZARUS, J.:                         FILED OCTOBER 10, 2018

      Thomas E. Doughty appeals, pro se, from the order, entered in the Court

of Common Pleas of Chester County, denying his petition to set aside a

sheriff’s sale. Upon review, we affirm.

      The trial court set forth the factual and procedural history of this matter

as follows:

      On July 12, 2007, [Doughty] executed and delivered a mortgage
      on 872 Spring City Road, Phoenixville, Pennsylvania (“Property”)
      to Well[s] Fargo Bank, NA (“Bank”) in the amount of $184,500
      (“Mortgage”). The Mortgage was recorded on July 20, 2007.
      [Doughty] also executed a promissory note agreeing to repay the
      loan on a monthly basis. [Doughty] defaulted under the terms of
      the Mortgage by failing to make payments due October 1, 2013
      and each month thereafter.

      On March 13, 2014, the Bank commenced this foreclosure action.
      [Doughty] was duly served and pleadings closed on or about
      October 20, 2015. On August 19, 2016, summary judgment was
      entered in favor of the Bank in the amount of $199,577.64.
      [Doughty] sought reconsideration, which was granted to review
J-S59017-18


      documents [Doughty] submitted, but summary judgment was
      then reinstated by order dated December 22, 2016.

      The Property was sold a sheriff’s sale on September 21, 2017 to
      the attorney on the writ.

      On November 22, 2017, [Doughty] filed a suggestion of
      bankruptcy.

      On December 19, 2017, [Doughty] filed a document titled
      “Emergency Petition to Reverse the Sale of Defendant’s Property
      and to Deny Confirmation of Title and Notice of Filing Complaint
      Case in the United States District Court of Pennsylvania.” The
      petition was two pages long and sought relief, specifically a stay,
      based on the pendency of a newly filed action in the United States
      District Court for the Eastern District of Pennsylvania at No. 17-
      5018. A copy of [Doughty’s] filing with the Eastern District was
      attached.

      On January 8, 2018, [Doughty] was directed to provide a rationale
      for the court to act on his emergency petition given the automatic
      bankruptcy stay. It was determined that the action was not
      stayed because of the frequency of [Doughty’s] bankruptcy filings.

      A rule order was entered to dispose of the emergency petition.
      The Bank filed an answer and memorandum of law. [Doughty]
      filed multiple documents in support of his emergency petition. A
      hearing was held on March 9, 2018, at which [Doughty] failed to
      submit any evidence[,] relying instead on the documents he had
      filed. Three days later the order that is now on appeal was
      entered.

      The sheriff’s deed was recorded on April 4, 2018.

Trial Court Opinion, at 1-2.

      Doughty filed a timely notice of appeal on April 10, 2018, followed by a

court-ordered statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b). Doughty raises the following claims for our review:

      [1.] Did the [c]ourt of [c]ommon [p]leas err in not addressing
      [the] claim that Wells Fargo was not the holder of the Note at the
      time the complaint was filed and therefore not entitled to enforce
      the Note?


                                     -2-
J-S59017-18


      [2.] Did the [c]ourt of [c]ommon [p]leas err in not addressing the
      claim that [Wells Fargo] was not the real party in interest and
      therefore [Wells Fargo] improperly invoked the jurisdiction of the
      [c]ourt?

      [3.] Did the [c]ourt of [c]ommon [p]leas err in not addressing the
      claim that an order issued by a court without jurisdiction is void
      ab initio?

Brief of Appellant, at 2-3.

      “When reviewing a trial court’s ruling on a petition to set aside a sheriff’s

sale, it is recognized that the trial court’s ruling is one of discretion, thus a

ruling will not be reversed on appeal absent a clear demonstration of an abuse

of that discretion.” Provident Nat. Bank, N.A. v. Song, 832 A.2d 1077,

1081 (Pa. Super. 2003), citing Blue Ball National Bank v. Balmer, 810 A.2d

164, 167 (Pa. Super. 2002).

      The purpose of a sheriff’s sale in mortgage foreclosure
      proceedings is to realize out of the land, the debt, interest, and
      costs which are due, or have accrued to, the judgment creditor.
      Kaib v. Smith, [ ] 684 A.2d 630 ([Pa. Super.] 1996). A sale may
      be set aside upon petition of an interested party where “upon
      proper cause shown” the court deems it “just and proper under
      the circumstances.” Pa.R.C.P. 3132. The burden of proving
      circumstances warranting the exercise of the court’s equitable
      powers is on the petitioner. Bornman v. Gordon, [ ] 527 A.2d
      109, 111 ([Pa. Super.] 1987). Courts have entertained petitions
      and granted relief where the validity of sale proceedings is
      challenged, or a deficiency pertaining to the notice of sale exists
      or where misconduct occurs in the bidding process. National
      Penn Bank v. Shaffer, [ ] 672 A.2d 326 ([Pa. Super.] 1996).

Song, 832 A.2d at 1081, quoting Balmer, 810 A.2d at 166-67. The burden

of proof rests upon the petitioner to demonstrate by clear and convincing

evidence that the circumstances warrant relief. Jefferson Bank v. Newton

Associates, 686 A.2d 834, 838 (Pa. Super. 1996).


                                      -3-
J-S59017-18



       In his petition to set aside the sheriff’s sale, Doughty did not present to

the trial court any claims relating to the circumstances of the sale itself, i.e.

lack of notice, insufficient sales price. See Song, 832 A.2d at 1081 (courts

have granted relief from sheriff’s sale where validity of sale proceedings is

challenged, or deficiency pertaining to notice of sale exists or where

misconduct occurs in bidding process).           Rather, Doughty sought relief based

on the fact that he had filed a complaint in the U.S. District Court,1 and asked

that the sale be “reversed” pending a determination in the federal matter.

However, Doughty’s federal complaint was grounded in the very same claims

he raised in defense of Wells Fargo’s underlying state court foreclosure action,

which the court ultimately found to be lacking merit.2             See Defendant’s
____________________________________________


1Although the copy of the federal complaint attached to Doughty’s emergency
petition was not time-stamped, his signature thereon is dated November 6,
2017.

2 To the extent that Doughty attempts to raise on appeal a new claim that the
trial court lacked jurisdiction to hear the foreclosure matter, he is entitled to
no relief. Challenges to subject matter jurisdiction are non-waivable and may
be raised by the parties, or the court sua sponte, at any time. Robert Half
Int'l, Inc. v. Marlton Techs., Inc., 902 A.2d 519, 525 (Pa. Super. Ct. 2006)
(en banc). However, in his brief, Doughty bases his jurisdictional argument
on his assertion that Wells Fargo lacked standing to pursue the foreclosure
action. In doing so, Doughty conflates the concepts of “standing” and
“jurisdiction.” “[T]he doctrine of standing is a prudential, judicially created
principle designed to winnow out litigants who have no direct interest in a
judicial matter. For standing to exist, the underlying controversy must be real
and concrete, such that the party initiating the legal action has, in fact, been
aggrieved.” Grimm v. Grimm, 149 A.3d 77, 83 (Pa. Super. 2016) (ellipses
and citation omitted). In Pennsylvania, “[w]hether a party has standing to
maintain an action is not a jurisdictional question.” In re Adoption of
Z.S.H.G., 34 A.3d 1283, 1289 (Pa. Super. 2011) (per curiam) (internal



                                           -4-
J-S59017-18



Objection to Plaintiff’s Motion for Summary Judgment, 5/9/16 (raising issues

relating to standing and possession and ownership of note).            As such,

Doughty’s petition was clearly an attempt to obtain relief from the sheriff’s

sale while he sought a “second bite at the apple” in federal court. However,

it is apparent that Doughty’s federal claims were barred by the doctrine of

collateral estoppel.

       The doctrine of collateral estoppel precludes relitigation of an issue

determined in a previous action where:

       (1) the issue decided in the prior case is identical to the one
       presented in the later action; (2) there was a final adjudication on
       the merits; (3) the party against whom the plea is asserted was a
       party or in privity with a party in the prior case; (4) the party or
       person privy to the party against whom the doctrine is asserted
       had a full and fair opportunity to litigate the issue in the prior
       proceeding; and (5) the determination in the prior proceeding was
       essential to the judgment.

Office of Disciplinary Counsel v. Kiesewetter, 889 A.2d 47, 50–51 (Pa.

2005), quoting Office of Disciplinary Counsel v. Duffield, 644 A.2d 1186,

1189 (Pa. 1994).

       Here, in deciding Wells Fargo’s summary judgment motion, the trial

court addressed the same issues that form the basis Doughty’s claims in

federal court, i.e., lack of standing and possession/ownership of the note. In

rejecting Doughty’s defense, the court necessarily determined that Wells
____________________________________________


quotation marks and citation omitted). It is beyond cavil that the courts of
common pleas of this Commonwealth possess subject matter jurisdiction over
mortgage foreclosure proceedings.


                                           -5-
J-S59017-18



Fargo had standing and possessed the note. Second, the trial court’s grant of

summary judgment, which Doughty did not appeal, constituted a final

adjudication on the merits. See Cigna Corp. v. Executive Risk Indem.,

Inc., 111 A.3d 204, 214 (Pa. Super. 2015) (“A judgment is deemed final for

purposes of res judicata or collateral estoppel unless or until it is reversed on

appeal.”).     Third, Doughty was a party to the state court foreclosure

proceeding. Fourth, Doughty had a full and fair opportunity to litigate the

issues. Finally, because Wells Fargo could not proceed with the foreclosure

without standing, the trial court’s determination was central to the final

judgment.3

       Because the only basis of Doughty’s petition to set aside the sheriff’s

sale was the existence of a federal lawsuit, which we have concluded was

barred by the doctrine of collateral estoppel,4 Doughty did not satisfy his
____________________________________________


3 We note that the U.S. District Court for the Eastern District of Pennsylvania
reached the same conclusion and dismissed Doughty’s complaint. See
Doughty v. Wells Fargo Bank, N.A., 2018 WL 1784159, at *2 (E.D. Pa. Apr.
13, 2018).

4 The trial court concluded that Doughty’s claims were barred by the doctrine
of res judicata. Collateral estoppel (also known as “issue preclusion”) is
closely related to res judicata, but possesses certain distinctions. The doctrine
of res judicata bars any future suit on the same cause of action between the
same parties and requires that both the former and latter suits possess the
following common elements: (1) identity in the thing sued upon; (2) identity
in the cause of action; (3) identity of persons and parties to the action; and
(4) identity of the capacity of the parties suing or being sued. Chada v.
Chada, 756 A.2d 39, 42-43 (Pa. Super. 2000). As set forth above, collateral
estoppel does not require identity of causes of action or parties. Id. Here,
while the issues Doughty raised in state and federal court are identical, the



                                           -6-
J-S59017-18



burden of proving circumstances warranting the exercise of the court’s

equitable powers. Song, supra. Accordingly, the trial court did not abuse its

discretion in denying his petition to set aside the sheriff’s sale.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/18




____________________________________________


causes of action are not. Accordingly, collateral estoppel, rather than res
judicata, applies. However, we may affirm the trial court’s order on any basis
if the result is correct. Greenberg v. McGraw, 161 A.3d 976, 989 n.12 (Pa.
Super. 2017).

                                           -7-